Citation Nr: 0113960	
Decision Date: 05/17/01    Archive Date: 05/23/01	

DOCKET NO.  95-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a compression fracture of T11-12, with 
paravertebral muscle spasm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980, with additional unverified active service of 
slightly more than four years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Salt 
Lake City, Utah.  Subsequent to the issuance of the April 
1995 rating decision, the veteran changed his place of 
residence, with the result that his case was transferred to 
the RO located in Phoenix, Arizona.

This case was previously before the Board in September 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's current claim is that of an increased 
evaluation for the residuals of a compression fracture of 
T11-12, with paravertebral muscle spasm.  

2.  In conjunction with the above claim, the veteran was 
scheduled for VA orthopedic examinations on July 8 and 
July 19, 1999.  

3.  The veteran failed to report for either of the 
aforementioned scheduled VA orthopedic examinations without 
good cause.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the residuals of a 
compression fracture of T11-12, with paravertebral muscle 
spasm, is denied.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.326(a), 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a compression fracture of 
the 11th and 12th thoracic vertebrae, with paravertebral 
muscle spasm.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled VA medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
available evidence on file.  When a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
incumbent upon the RO to send notice to the veteran's "last 
address of record."  In Wamhoff v. Brown, 8 Vet. App. 517 
(1996), the Court found that notice of required VA 
examinations mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examinations.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
That latter case also stands for the proposition that VA need 
only mail notice to the last address of record in order for 
the presumption to attach.  Mindenhall at 274.

In the present case, pertinent evidence is to the effect 
that, on two separate occasions in July 1999, the veteran was 
scheduled for VA orthopedic examinations in conjunction with 
his claim for increased benefits.  On neither of those 
occasions did the veteran appear for his scheduled 
examination.  Further review of the veteran's file reflects 
that notification of the scheduled examinations was sent to 
the veteran's proper address.  By a letter dated in October 
1999, the RO inquired as to whether the veteran was willing 
to report for an examination and in a Supplemental Statement 
of the Case dated in February 2000 the RO notified him that 
38 C.F.R. § 3.655 provided that when a claimant failed to 
report for an examination in conjunction with a claim for 
increase, the claim shall be denied.  No response was 
received from the veteran.  At present, there exists no 
evidence that, at the time of the examinations scheduled for 
July 1999, the veteran was suffering from either illness or 
hospitalization, or that there had been a death of an 
immediate family member.  In short, the veteran, without 
"good cause," failed to report for his scheduled VA 
examinations.  Under such circumstances, the veteran's claim 
for an increased evaluation must be denied.  


ORDER

An evaluation in excess of 20 percent for the residuals of a 
compression fracture of T11-12, with paravertebral muscle 
spasm, is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

